UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7394


WALTER DELANEY BOOKER, JR.,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of the Department of Corrections;
COMMONWEALTH OF VIRGINIA,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:15-cv-00781-AJT-JFA)


Submitted: April 5, 2019                                          Decided: April 10, 2019


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter D. Booker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Walter Delaney Booker seeks to appeal the district court’s order denying his Fed.

R. Civ. P. 60(b) motion, which was in substance a successive 28 U.S.C. § 2254 (2012)

motion. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong.      Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Booker has not

made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.

       Additionally, we construe Booker’s notice of appeal and informal brief as an

application to file a second or successive § 2254 petition. See United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003). In order to obtain authorization to file a successive

§ 2254 petition, a prisoner must assert claims based on either: (1) a new rule of

constitutional law, previously unavailable, made retroactive by the Supreme Court to

                                             2
cases on collateral review; or (2) newly discovered evidence, not previously discoverable

by due diligence, that would be sufficient to establish by clear and convincing evidence

that, but for constitutional error, no reasonable factfinder would have found the petitioner

guilty of the offense. 28 U.S.C. § 2244(b)(2) (2012). Booker’s claims do not satisfy

either of these criteria. Therefore, we deny authorization to file a successive § 2254

petition.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3